AYRES, Judge.
This is an action by rule for the eviction of defendant from certain described lots, or parcels of land, located in the Town of Benton, Bossier Parish. On trial, the rule was made absolute and defendant was ordered to vacate the premises and to deliver possession thereof to plaintiff within 24 hours. From this judgment defendant appealed both devolutively and suspensively to this court.
LSA-C.C.P. Art. 2162 declares:
“An appeal can be dismissed at any time ... if, under the rules of the appellate court, the appeal has been abandoned.”
The Uniform Rules of the Courts of Appeal so provide. For instance, Rule VII, Section S, so far as pertinent, recites:
“The court may, ex proprio motu:
“(b) Consider abandoned and dismiss the appeal in any case in which the appellant has neither appeared nor filed brief prior to the time the case is called for argument.”
In this instance, this cause was docketed or assigned for argument on Monday, April 24, 1972, and counsel was notified thereof by having been furnished a copy of the docket more than 30 days prior to this cause having been called for argument. Therefore, no appearance having been made or *826brief filed prior to or at the time this cause was called for argument, this cause, when reached on the docket and called for argument, was ordered dismissed.
Therefore, for the reasons herein assigned, this cause was and now is considered abandoned, and the appeal is accordingly dismissed at appellant’s costs.
Appeal dismissed.